DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-26 and 34-37 in the reply filed on 03/18/2022 is acknowledged.
Claims 27-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-26 and 34-37 recited limitations directed towards a plurality of diffusion membrane compositions which include a plurality of different polyurethanes having a plurality of different water intake percentages.  However, the Applicant’s originally filed disclosure fails to teach or suggest what polyurethane materials would have the instantly recited material properties.  Rather than disclose a single example of the composition with a listing of the particular chemical composition of the individual polyurethanes, the Applicants only reference generic “PU1”, “PU2”, “PU3”, and “PU4” as the individual components of the diffusion membrane, wherein all of the polyurethane materials are disclosed a being selected from a plurality of trademarked materials, with no further explanation of which one of the plurality of materials in each one of the plurality of trademarks corresponds to each one of the generic “PU1”, “PU2”, “PU3”, and “PU4” designations (see: para. [00051] of the instant Specification).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-26 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope defined by the recitation of the diffusion membrane having “a creatinine to creatine diffusion ratio of at least 2.0”.  For purposes of examination, the limitation has been interpreted as a material property which would flow naturally from all of the instantly recited compositions.
Claims 2-26 and 34-37
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 13, and 34-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamidi et Al. (US 2004/0211666 A1, cited in IDS filed 04/11/2022).
Regarding claim 1, Pamidi discloses a diffusion membrane composition comprising at least two different types of polyurethane materials ([0132], see: outer membrane 51 is composed of a blend of polyurethanes).
Although the prior art does not disclose the creatinine to creatine diffusion ratio of the blend of polyurethanes, the claimed properties are deemed to be inherent to the structure in the prior art since the Pamidi reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  It is the position of the Examiner that the same materials would display the same recited properties.  The burden is on the Applicants to prove otherwise.  See: MPEP 2112.
Regarding claim 2, Pamidi further discloses said different types of polyurethane materials have different water uptake percentages  ([0132], see: outer membrane 51 is composed of a blend of polyurethanes with different water uptake levels).
Regarding claim 3, Pamidi further discloses the water uptake percentages are about 3-60% ([0132], see: A typical composition of the outer membrane 51 is 77% aliphatic, polyether-based polyurethane with 20% water uptake, 17% aliphatic, polyether-based polyurethane with 60% water uptake, and 6% aliphatic, polyether-based polyurethane with 3% water uptake).
Regarding claim 4, Pamidi further discloses the different types of polyurethane materials are selected from the group consisting of 3% water uptake polyurethane, 20% water uptake polyurethane, 50% water uptake polyurethane and 60% water uptake polyurethane ([0132], see: A typical composition of the outer membrane 51 is 77% aliphatic, polyether-based polyurethane with 20% water uptake, 17% aliphatic, polyether-based polyurethane with 60% water uptake, and 6% aliphatic, polyether-based polyurethane with 3% water uptake).
Regarding claim 8, Pamidi further discloses the 3% water uptake polyurethane is present in an amount up to 33% w/w ([0132], see: A typical composition of the outer membrane 51 is… 6% aliphatic, polyether-based polyurethane with 3% water uptake).
Regarding claim 9, Pamidi further discloses the 60% water uptake polyurethane is present in an amount up to 67% w/w ([0132], see: A typical composition of the outer membrane 51 is… 17% aliphatic, polyether-based polyurethane with 60% water uptake…).
Regarding claim 10, Pamidi further discloses the at least two different types of polyurethane are 20% water uptake polyurethane and 60% water uptake polyurethane ([0132], see: A typical composition of the outer membrane 51 is 77% aliphatic, polyether-based polyurethane with 20% water uptake, 17% aliphatic, polyether-based polyurethane with 60% water uptake, and 6% aliphatic, polyether-based polyurethane with 3% water uptake).
Regarding claim 13, Pamidi further discloses the composition comprises at least three different types of polyurethane materials ([0132], see: A typical composition of the outer membrane 51 is 77% aliphatic, polyether-based polyurethane with 20% water uptake, 17% aliphatic, polyether-based polyurethane with 60% water uptake, and 6% aliphatic, polyether-based polyurethane with 3% water uptake).
Regarding claim 34, Pamidi further discloses a biosensor (Fig. 3A, Fig. 3B) comprising an electrode (see: wire 55), a plurality of enzymes immobilized on the electrode (see: enzyme layer 53) and a diffusion membrane (see: outer membrane 51), wherein the diffusion membrane comprises the diffusion membrane composition of claim 1 (see: rejection of Claim 1 above).
Regarding claim 35, Pamidi further discloses the electrode comprises a metal ([0044], see: metal electrode).
Regarding claim 36, Pamidi further discloses the plurality of enzymes is selected from the group consisting of creatininase, creatinase and sarcosine oxidase ([0095]-[0099], see: the enzyme layer includes a mixture of three enzymes: creatininase, creatinase and sarcosine oxidase).
Regarding claim 37, Pamidi further discloses a disposable cartridge housing the biosensor of claim 34 (Fig. 2, see: sensor card 50 which is fully capable of being disposed of).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7, 11-12, and 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pamidi et Al. (US 2004/0211666 A1, cited in IDS filed 04/11/2022), in view of Shin et al. (A Planar Amperometric Creatinine Biosensor Employing an Insoluble Oxidizing Agent for Removing Redox-Active Interferences).
Regarding claims 5-7, 11-12, and 14-26, Pamidi further discloses the outer membrane being composed of 77% aliphatic, polyether-based polyurethane with 20% water uptake, 17% aliphatic, polyether-based polyurethane with 60% water uptake, and 6% aliphatic, polyether-based polyurethane with 3% water uptake [0132].
Pamidi does not explicitly disclose the composition comprising 50% water uptake polyurethane, or the instantly recited % w/w quantities of the plurality of polyurethane materials.
Shin teaches an analogous creatinine biosensor comprising a permselective barrier membrane having three types of HPUs with different water uptake properties, wherein the permeability may be varied depending on the variation in the composition of the HPUs (Figure 1; Figure 2; pg. 5969/para. 2).  Shin further teaches that HPUs with less water uptake yield sensors with lower amperometric responses, possibly due to their decreased permeability; and HPUs with more water uptake yielded sensors with poor adhesion and high internal osmotic pressure stemming from the high water absorption (Figure 3; pg. 5969/col. 1/para. 3).
As the amount of amperometric response and layer adhesion are variables that can be modified by adjusting said % w/w quantities of the plurality of polyurethane materials, with said amperometric response decreasing as the water uptake is decreased, and the layer adhesion decreasing as the water uptake is increased, as evidenced by Shin, the precise % w/w quantities of the plurality of polyurethane materials in instantly recited diffusion membrane would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed % w/w quantities of the plurality of polyurethane materials in instantly recited diffusion membrane cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the % w/w quantities of the plurality of polyurethane materials in instantly recited diffusion membrane of Pamidi to obtain desired balance between amperometric response and layer adhesion (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797